Citation Nr: 0429851	
Decision Date: 11/04/04    Archive Date: 11/10/04

DOCKET NO.  99-16 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a higher evaluation for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The appellant had active service from December 1962 to 
December 1965, with subsequent service in the National Guard.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1999 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that granted service 
connection for residuals of a low back injury, evaluated as 
noncompensable (0 percent disabling).  The veteran has 
appealed the issue of entitlement to a higher evaluation.  A 
March 2004 rating decision assigned a rating of 10 percent.  
However, as that grant does not represent a total grant of 
benefits sought on appeal, this claim for increase remains 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the veteran's substantive appeal, received in 
August 1999, shows that he requested a hearing before a 
Veterans Law Judge at the RO.  Hearings were scheduled in 
February 2001 and October 2002, but in each case the veteran 
requested a postponement.  On April 14, 2003, the veteran 
failed to appear for his scheduled hearing.  In June 2003, 
the Board granted the veteran's motion for a hearing, 
remanded the claim and directed that the veteran be scheduled 
for a hearing.  However, it does not appear that the veteran 
was ever scheduled for a hearing.  On remand, he should be 
scheduled for a hearing.  

Accordingly, this case is REMANDED for the following:

Schedule the veteran for a hearing at the 
RO before a Veterans Law Judge.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




